DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.
Claims 1-4, 8-11, 16-17, 20-23 and 25-29 are pending. Claims 5-7, 12-15, 18-19 and 24 are cancelled. A complete action on the merits of claims 1-4, 8-11, 16-17, 20-23 and 25-29 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1, 3, 4, 16 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Chandrasekaran et al. (hereinafter ‘Chandrasekaran’ U.S. PGPub. No. 2002/0072740).
In regard to independent claims 1 & 16 and claims 2 & 4, Chandrasekaran discloses apparatus and a method for removal of a thrombus from a body of a subject (see Fig. 5, [0004]: RF ablation device is used to remove occluding materials in a vessel), the apparatus comprising: an inner electrode (center conducting electrode 62), comprising an inner exposed portion that extends longitudinally; an outer electrode (proximal ring electrode 64), comprising an outer exposed portion that extends longitudinally, and configured to wrap around the inner electrode such that the inner exposed portion is radially opposite the outer exposed portion ([0028]: the proximal ring electrode 64 may simply surround the center conducting electrode 62; note that this arrangement results in the distance between the electrode 62 and 64 to be less than 3 mm or about zero, thus meeting claim 3 & 4); and an insulating cover configured to insulate another portion of the outer electrode from another portion of the inner electrode around which the other portion of the outer electrode is wrapped ([0028]: hashed portions of the electrodes 62 and 64 in Fig. 5 are covered with insulating material). The method step of applying a voltage between the inner and outer electrode is explained in para. [0028] and the step of removing the thrombus from the body of the subject is explained in para. [0021].
In regards to claim 20, Chandrasekran further explains that prior to applying the voltage, the inner electrode and the outer electrode advance through the occlusion material so that the entire length of the inner exposed portion is in contact with thrombus ([0019]: electrode 24 which is equivalent to electrode 62 is engaged with the occlusion or deposits 14 as shown in exemplary Fig. 1A-1B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandrasekran, and further in view of Davison et al. (hereinafter ‘Davison’, U.S. PGPub. No. 2001/0001314) and Woloszko et al. (hereinafter ‘Woloszko’, U.S. PGPub. No. 2005/0251134).
In regard to claims 2 & 17, Chandrasekran discloses the invention substantially as claimed in claim 1 and discussed above but is silent to the material of the electrodes and that an electronegativity of the inner electrode is greater than an electronegativity of the outer electrode. 
Davison discloses a plurality of conductive materials may form the inner electrode and the outer electrode ([0039]: return electrode formed from platinum or platinum/iridium alloy; [0144]: active electrode 78 is formed from platinum, titanium, tantalum, tungsten, stainless steel, gold-plated, copper, nickel and the like). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use form the active and return 
Additionally, Woloszko teaches that the composition of the active electrode and return electrode is to at least to some extent a matter of design choice ([0128]). For example, Woloszko teaches that to increase coagulation efficiency, active electrode can be formed from molybdenum while the return electrode may comprise stainless steel ([0128]). Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to form the active and return electrodes with the known metals of Woloszko depending upon the desired design. Forming active and return electrodes from different metals to provide various advantages such as increasing energy delivery efficiency, durability, and/or wear resistance of an electrode assembly ([0128]) which thus involves routine skilled in the art and a predictable result would ensue. 
Given that many combinations of materials forming the active and return electrodes are possible, depending upon the selected materials, the electronegativity of the return electrode (e.g. platinum) may be greater than the electronegativity of the active electrode (e.g. nickel).
Claims 8, 23, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekran as applied to claim 1 above.
In regards to claim 8, embodiment of Fig. 5 of Chandrasekran fails to disclose that the outer electrode is shaped to define a helix. In an alternate embodiment (see Fig. 3), Chandrasekran further discloses a spiraled or helical shape instead of the ring shape (Fig. 5). Chandrasekran explains that the radially expandable spiral/helical portion push the vessel walls radially outward in order to maintain the desired spacing between the straight portion ([0025]-[0027]). Therefore, it would have been obvious to one having ordinary skill in the art at the time 
In regard to claims 23 & 29, Chandrasekran further discloses that the outer electrode is configured to maintain some radial distance from the inner electrode ([0028]). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a radial distance between the inner and outer electrodes to be anywhere between 0.1 mm to 50 mm, depending upon the size of the vessel/anatomical lumen and the needed distance between the inner and outer electrode since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 25, Chandrasekran further discloses advancing a catheter containing both the inner and outer electrode in a crimped position ([0023]: a catheter delivers the electrodes to the site of an occlusion in a vessel). Chandreskran further discloses that the electrode are pushed out or deployed from the catheter ([0026]). However, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to either deploy the electrode from the distal end of the catheter or withdrawing the catheter so that the electrodes are exposed for expansion to their predetermined shape since doing so is merely one of several possibilities from which one of ordinary skill in the art would select to deploy the electrode from the catheter.
Claims 10, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekran and further in view of Davison. 
In regards to claim 10, Chandrasekran discloses the invention substantially as claimed in claim 1 and discussed above. However, Chandrasekran is silent as to the length of the exposed portion of the inner exposed portion between 0.1 and 50 mm.
Davison teaches a length of an exposed portion of the inner electrode is between at least about 2 mm to about 15 mm ([0024]: electrode is exposed from at least about 2 mm to more than 15 mm). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a length of an exposed portion of the first electrode to be about 0.1 and 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would configure the device to treat thrombus with a length ranging from about 0,1 and 50 mm.
In regard to claims 21 and 22, Chandrasekran discloses the invention substantially as claimed in claim 16 but fails to disclose specific parameters of the applied bipolar voltage and current.
Davison teaches a method for delivering RF energy for removing thrombus or occlusion material. Davison further teaches that the applied RF has a voltage having an amplitude of between 1 and 100 volts ([0122], [0185]) and a current having an amplitude of between 0.1 and 4 mA  ([0133]: current output is 0.2 amperes or less). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a voltage having the claimed parameters as taught by Davison as doing so would effectively break down the thrombus or occlusion material within a lumen of a subject.
In regards to claim 26, Chandrasekran discloses the invention substantially as claimed in claim 16 but fails to disclose the method step of centering the inner electrode with respect to the thrombus by inflating a balloon that is proximal to the inner electrode.
Davison further teaches providing a balloon proximal to the inner electrode (balloon 18 in Fig. 2B) similar to the electrode of Chandrasekran for centering the inner electrode with respect to the thrombus when inflated ([0140]-[0144]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inner electrode of Chandrasekran and incorporate a centering balloon proximal to the inner electrode element as taught by Davison as doing so centers the inner electrode with respect to the lumen and prevents the inner electrode from moving within the lumen during delivery of energy ([0140]-[0144]).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekran as applied to claim 1 above, and further in view of Septka (U.S. PGPub. No. 2004/0073243).
In regards to claim 11, Chandrasekran discloses the invention substantially as claimed in claim 1 and discussed above. However, Chandrasekran is silent as to the diameter of the inner electrode between 0.01 and 4 mm.
Septka teaches providing an inner electrode having a diameter of 0.005-0.01 inches (0.127 mm -0.254 mm, [0132]). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diameter of the first electrode to be between 0.01 and 4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  During the search of the prior art, Davison (U.S. PGPub. No. 2001/0001314), Septka (U.S. PGPub. No. 2004/0073243) and Schmaltz (U.S. PGPub. No. 2006/0224155) were found to be closest to the claimed invention. 
Davison teaches delivering high frequency or radio frequency voltage between the active and return electrodes for particularizing thrombus or occlusion material ([0014]-[0018]). Sepkta and Schmaltz also discloses an RF power source ([0011]) along with other possible energy sources including thermal, ultrasonic, electrical, plasma, etc. (Septka, [0011], Schmaltz, [0043]). However, RF power source is limited to applying a positive voltage for about 50% of a given time interval. Although both Sepkta and Schmaltz contemplate providing a positive or negative charge or electrical energy ([0011]), it fails to disclose, teach, or suggest, in part, “applying a voltage between a first electrode, which is in contact with a thrombus in a body of a subject, and a second electrode, which is inside the body of the subject, for an interval of at least one second, the voltage being positive for at least 80% of the interval” as required in claim 27 and 28.
Response to Arguments
Applicant’s Remarks filed on June 24, 2021 is acknowledged.
Applicant’s argument with respect to 35 U.S.C. 112(a) is persuasive and the rejection has been withdrawn. 
Applicant’s arguments with respect to independent claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        7/22/2021